Citation Nr: 0816168	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-28 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to June 15, 2001, for 
service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from July 1941 to November 
1945.  The appellant is the veteran's spouse and fiduciary.  

This matter comes before the Board on appeal from a May 2004 
rating decision of the Chicago, Illinois, Regional Office 
(RO), which assigned an effective date for service connection 
for PTSD of June 15, 2001, and assigned an initial rating of 
100 percent from that date forward.  

In September 2004, the veteran was determined to be 
incompetent for Department of Veterans Affairs (VA) purposes.  
The appellant was subsequently appointed as the veteran's 
fiduciary for VA purposes.  In February 2008, the appellant 
submitted a Motion to Advance on the Docket.  In May 2008, 
the Board granted the appellant's motion.  

The Board notes that, pursuant to his request, the veteran 
was scheduled for a video hearing before the Board at the RO 
in February 2008; however, VA records indicate that he failed 
to report for that hearing.  As he has not provided cause for 
his failure to appear or requested another hearing, the 
veteran's hearing request is deemed withdrawn and the Board 
will proceed with its review on the present record.  See 38 
C.F.R. §§ 20.702(d),(e) and 20.704(d),(e).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required on her part.  





REMAND

The appellant, on behalf of her husband, who is a World War 
II veteran, seeks an effective date earlier than June 15, 
2001, for service connection for PTSD.

In a decision dated in November 1999, the Board denied the 
veteran's claim for service connection for PTSD as "not well 
grounded."  See 38 U.S.C.A. § 5107(a) (1991). 

A January 2001 record of VA treatment states that "the 
veteran and his wife made clear that he had been suffering 
from for a number of years with of variety of PTSD[-]like 
[symptoms] since his involvement in the European campaign in 
WWII.  He reports he attempted to file for Comp and Pen and 
had assistance from the Joilet Vet Center or Office at some 
point.  They report they had a hand[-]written doctor[']s note 
confirming the [diagnosis] of PTSD however the review board 
sent them away saying they could not read this hand[-]written 
note.  They have decided to try again and were seeking 
assistance..."

On June 15, 2001, the RO received a letter from the veteran 
dated in May 2001, indicating that the veteran sought service 
connection for PTSD.  Attached was a May 2001 letter from a 
VA treating psychiatrist opining that the veteran had 
exhibited a number of symptoms due to PTSD ever since being 
exposed to combat during World War II, and that the veteran 
was now totally and permanently disabled due to PTSD.

After further development and adjudication, in May 2004 the 
Board granted service connection for PTSD.  In implementing 
this decision, the RO assigned an effective for service 
connection for PTSD of June 15, 2001, and assigned an initial 
rating of 100 percent. 

Generally, assuming notice has been properly tailored to the 
application presented, the statutory scheme of the Veterans 
Claims Assistance Act of 2000 (VCAA) contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) VCAA 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated.  In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Therefore, VA is required, under sections 7105(d) 
and 5103A, to advise the appellant of what is necessary to 
obtain the maximum benefit allowed by the evidence and the 
law.  The statement of the case (SOC) required by section 
7105(d)(1) must be complete enough to allow the appellant to 
present argument to the Board regarding any disagreement with 
the RO decision on any element of the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 489-491 
(2006); 38 C.F.R. § 19.29.  

The Court in Dingess/Hartman further held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In this case, the April 2002 VCAA notice provided to the 
veteran for his claim for service connection for PTSD did not 
provide notice of how VA establishes effective dates and 
disability ratings in cases involving service-connected 
compensation benefits.  Subsequently, in the September 2005 
statement of the case pertaining to the issue of entitlement 
an effective date earlier than June 15, 2001, for service-
connection for PTSD, the veteran was not provided the text or 
meaning of regulations regarding informal claims, such as 
through VA treatment and examination reports, as set forth at 
38 C.F.R. §§ 3.155 and 3.157, and how those may pertain to 
earlier effective date and increased ratings claims.  These 
matters are of particular concern under the unique facts of 
this case, where VA records of treatment dated prior to the 
currently assigned effective date of June 15, 2001, describe 
ongoing efforts and a continued intent of the veteran to re-
apply for service connection for PTSD.  As a result, the 
Board finds that curative VCAA notice and disclosure of 
additional applicable relevant laws and regulations in the 
SSOC are warranted in the present case.

Additionally, provisions regarding the effective date of the 
VCAA itself are relevant to this claim.  Section 7 of the 
VCAA provides that in the case of a claim for benefits 
finally denied or dismissed as not well grounded beginning on 
July 1999 and ending on the date of enactment of the VCAA 
(November 9, 2000), for which readjudication is requested 
within two years after enactment of the VCAA (i.e., on or 
before November 9, 2002), the Secretary of Veterans Affairs 
shall, upon the request of the claimant or on the Secretary's 
own motion, order the claim readjudicated under chapter 51 of 
such title, as amended by this Act, as if the denial or 
dismissal had not been made.  See Section 7 of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  These provisions are applicable to the 
assignment of the effective date for service connection for 
PTSD in the present case, because the Board denied the 
veteran's claim for service connection for PTSD as not well 
grounded in November 1999, and the veteran requested 
readjudication of the claim no later than June 15, 2001 (and 
perhaps earlier), within two years of enactment of the VCAA.  

The RO should therefore consider in the first instance the 
matter of assignment of an effective date for service 
connection for PTSD as if the Board's November 1999 decision 
that denied entitlement to service connection for PTSD as not 
well grounded "had not been made."  See Section 7 of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007) 
are fully met with respect to how 
disability ratings and effective dates 
are established in service-connected 
compensation claims.  In so doing, the 
veteran and the appellant should be 
specifically notified of the types of 
information and evidence necessary to 
substantiate the claim for an earlier 
effective date for service connection 
PTSD.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 489-491 (2006).

2.  The veteran and the appellant should 
specifically be requested to provide 
information as to their efforts to apply 
for service connection for PTSD prior to 
June 15, 2001, as described in a VA 
treatment record dated in January 2001.  
The January 2001 record of VA treatment 
states that "the veteran and his wife 
made clear that he had been suffering 
from for a number of years with of 
variety of PTSD[-]like [symptoms] since 
his involvement in the European campaign 
in WWII.  He reports he attempted to file 
for Comp and Pen and had assistance from 
the Joilet Vet Center or office at some 
point.  They report they had a hand[-
]written doctor[']s note confirming the 
[diagnosis] of PTSD however the review 
board sent them away saying they could 
not read this hand[-]written note.  They 
have decided to try again and were 
seeking assistance..."

The RO should specifically request that 
if the veteran and the appellant still 
have the doctor's note described in the 
January 2001 treatment record as 
illegible and rejected by the "review 
board," they should submit a copy of 
that doctor's note and describe any 
previous efforts to submit it to VA.

3. Readjudicate the issue of the 
veteran's entitlement to an effective 
date prior to June 15, 2001, for the 
award of service connection for PTSD.  

Readjudication should include 
consideration of 38 C.F.R. §§ 3.155 and 
3.157, regarding informal claims, where 
applicable.

Readjudication should also include 
consideration of Section 7 of the VCAA, 
providing in pertinent part that in the 
case of a claim for benefits finally 
denied or dismissed as not well grounded 
beginning on July 1999 and ending on the 
date of enactment of the VCAA (November 
9, 2000), if readjudication is requested 
within two years after enactment of the 
VCAA (i.e., on or before November 9, 
2002), the Secretary of Veterans Affairs 
shall, upon the request of the claimant 
or on the Secretary's own motion, order 
the claim readjudicated under chapter 51 
of such title, as amended by this Act, as 
if the denial or dismissal had not been 
made.  See Section 7 of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

This statutory provision is relevant to 
the assignment of the effective date for 
service connection for PTSD in the 
present case, because the Board denied 
the veteran's claim for service 
connection for PTSD as not well grounded 
in November 1999, and the veteran 
requested readjudication of the claim no 
later than June 15, 2001 (and perhaps 
earlier), within 2 years after enactment 
of the VCAA.  The RO should therefore 
consider in the first instance the matter 
of assignment of an effective date for 
service connection for PTSD as if the 
Board's November 1999 decision that 
denied entitlement to service connection 
for PTSD as not well grounded "had not 
been made."  See Section 7 of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

4.  If the benefit sought on appeal 
remains denied, the appellant and her 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered since the 
issuance of the statement of the case.  
The SSOC should include consideration of 
all relevant provisions, including 38 
C.F.R. §§ 3.155 and 3.157 regarding 
informal claims, and Section 7 of the 
VCAA, as described above.  The appellant 
should be given the opportunity to 
respond to the SSOC.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until she is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

